Opinion issued February 16, 2012
     

 
 
 
 
 
 
 
 
In The
Court of Appeals
For The
First District of Texas
 





















 

NO. 01-12-00111-CV
 





















 
 

IN RE STATE FARM LLOYDS, Relator
 










 

Original Proceeding on Petition for Writ of Mandamus
 










 
 

MEMORANDUM OPINION[1]

 
By petition for writ of mandamus,
relator, State Farm Lloyds, sought mandamus relief from the trial court’s
February 2, 2012 order compelling production of documents.  On February 3, 2012, this Court granted an
emergency motion to stay the trial court’s February 2, 2012 order. On February
8, 2012, State Farm Lloyds moved to lift the emergency stay and dismiss the
petition for mandamus as moot. 
We lift the emergency stay previously
ordered by this Court and dismiss the petition for writ of mandamus as
moot.  
Per Curiam
 
Panel consists of Chief Justice Radack and Justices
Higley and Brown. 
       




1            The
underlying case is Shelton’s New
Beginnings, LLC v. State Farm Lloyds, No. 10-CV-2741 in the 212th District
Court of Galveston County, Texas, the Hon. Susan Criss,
presiding.